Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112 rejection previously set forth in the Non-Final Office action mailed 01/25/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/2021, with respect to the rejections of claims 1-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) (all citations to English equivalent US 2016/0193879) in view of Saguchi (US 2005/0076986).
Regarding claim 1, Astaix discloses [Figure 2] a tire for a passenger vehicle, capable of being mounted on a rim in a recommended direction of rotation orientating a circumferential direction, comprising: a multilayer composite laminate 10 (crown reinforcement) radially on the inside of the tread and comprising a first layer 10a (hoop reinforcement) and a second and third layer 10a, 10b (working reinforcement), the working reinforcement comprising two working layers 10a, 10b each comprising reinforcers 120, 130 (reinforcing elements) which are coated in an elastomeric material C2, C3, mutually parallel and respectively form, with a circumferential direction of the tire, two oriented angles beta and gamma (AA and AB in the instant application) from 10° to 30° in terms of absolute value, and of opposite sign from one layer to the next [Astaix, Paragraph 0045-0047], overlapping with the claimed range of 20° to 50°, said reinforcing elements in each said working layer being comprised of monofilaments having a diameter of from 0.20 to 0.50 mm [Astaix, Paragraph 0051], the density of monofilaments in each working layer being from 100 to 180 threads/dm [Astaix, Paragraph 0056], lying within the claimed range of from 100 to 200 threads/dm, the first layer 10a (hoop reinforcement) comprising one hooping layer comprising reinforcers which are mutually parallel and form, with the circumferential direction of the tire, and angle at most equal to 5°, in terms of absolute value [Astaix, Paragraph 0044], wherein, when used with super, ultra, or megatensile steel cords, the tensile breaking strength is “more preferably higher than 3500 MPa” [Astaix, Paragraph 0085], therefore having a minimum Rc = (3500 MPa)*(π*(0.2mm)2)*(100 threads/dm) = 43,982 N/dm, falling within the claimed range of at least 30000 N/dm.
3; however, does not specifically recite any intended tread pattern. One of ordinary skill in the art would look to teachings of tread patterns on passenger cars, such as the analogous art Saguchi.
Saguchi teaches [Figure 8] a tire for a passenger vehicle that is capable of being mounted on a rim in a recommended direction of rotation orientating a circumferential direction, comprising: with respect to the circumferential direction, a left-hand part and a right-hand part extending axially and symmetrically from a circumferential median plane (see parts of the tread to the left and right of center line CL), passing through the middle of a tread of the tire, intended to come in contact with the ground via a tread surface, and perpendicular to an axis of rotation of the tire, the tread comprising shoulder ribs B4, B5 (axially exterior portions), belonging respectively to the left-hand part and to the right-hand part of the tire, it can be seen from Figure 8 that the shoulder ribs B4, B5 (delineated between the axially inner end of the ribs and footprint width line Kw) are suggested to be less than 0.3 times the axial width of the tread (from Kw to Kw), it is further noted that “axially exterior portion” requires no structure and the width of said portion may be delineated by any virtual line, such as in Figures 3 and 8B of applicant’s disclosure. The shoulder ribs B4, B5 (axially exterior portions) comprise lug grooves 13 (axially exterior grooves) having a width of 8 mm and a depth of 8 mm [Saguchi, Paragraph 0099], the lug grooves 13 formed in the shoulder portions B4, B5 are disclosed to be formed parallel to the tire width direction Y [Saguchi, Paragraph 0064], forming angles with respect to the circumferential direction C and C’ of 90° and -90° respectively. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), are between 10° and 30°, are of opposite direction, and may be identical or different in absolute value [Astaix, Paragraph 0047]. In the case where the angles beta and gamma (AA and AB) are set to be 30° and -30° (identical in absolute value and falling within the prior art range and the claimed range) the oriented angle C is required to be at least equal to (85° + (30° + (-30°))/2) = 85° and the oriented angle C’ is required to be at most equal to (-85° + (30° + (-30°))/2) = -85°. As detailed 13 of Saguchi form oriented angles C and C’ of 90° and -90° respectively, satisfying the formulas of the claimed limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Astaix with the teachings of Saguchi to have the tread pattern as taught above by Saguchi. As Astaix does not specifically recite an intended tread pattern, but does disclose that the invention has a tread portion, one of ordinary skill in the art would look to analogous art having tread pattern teachings for passenger tires. The tread pattern teachings of Saguchi as well have the added benefit of reducing tire noise caused by the pattern of a tire [Saguchi, Paragraph 0001; 0007].

Regarding claim 2, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches that the lug grooves 13 formed in the shoulder portions B4, B5 are to be formed parallel to the tire width direction Y [Saguchi, Paragraph 0064], forming angles with respect to the circumferential direction C and C’ of 90° and -90° respectively. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), are between 10° and 30°, are of opposite direction, and may be identical or different in absolute value [Astaix, Paragraph 0047]. In the case where the angles beta and gamma (AA and AB) are set to be 30° and -30° (identical in absolute value and falling within the prior art range and the claimed range) the oriented angle C is required to be at least equal to (90° + (30° + (-30°))/2) = 90°,at most equal to (120° + (30° + (-30°))/2) = 120°,  and the oriented angle C’ is required to be at most equal to (-90° + (30° + (-30°))/2) = -90° and at least (-120° + (30° + (-30°))/2) = -120°. As detailed above, the lug grooves 13 of Saguchi form oriented angles C and C’ of 90° and -90° respectively, satisfying the formulas of the claimed limitation.

13 (axially exterior major grooves) formed in the shoulder portions B4, B5 having a width of 8 mm [Saguchi, Paragraph 0099], falling within the claimed range of at most 10 mm.

Regarding claim 4, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] the lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 having a depth of 8 mm [Saguchi, Paragraph 0099], falling within the claimed range of at most 8 mm.

Regarding claim 5, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 with a width of 8 mm [Saguchi, Paragraph 0099]. In Figure 8 it can be seen that the lug grooves 13 (axially exterior major grooves) are placed at regular intervals in the circumferential direction with a circumferential spacing between them. Saguchi teaches that lug grooves 13 are formed at an “appropriate interval” in the circumferential direction; however, Saguchi does not define what an “appropriate interval” is. As it is known that the grooves have a width of 8 mm, and the spacing can be seen to be larger than the groove width, it is suggested by the figure and is reasonably expected by one of ordinary skill in the art that the circumferential spacing between the lug grooves 13 (axially exterior major grooves) is greater than 8 mm.

Regarding claim 6, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 with a width of 8 mm [Saguchi, Paragraph 0099]. In Figure 8 it can be seen that the lug grooves 13 (axially exterior major grooves) are placed at regular intervals in the circumferential direction with a circumferential spacing between them. Saguchi teaches that lug grooves 13 are formed at an 13 (axially exterior major grooves) is less than 50 mm.

Regarding claim 10, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] the tread comprising shoulder ribs B4, B5 (axially exterior portions), belonging respectively to the left-hand part and to the right-hand part of the tire, it can be seen from Figure 8 that the shoulder ribs B4, B5 (delineated between the axially inner end of the ribs and footprint width line Kw) are suggested to be less than 0.2 times the axial width of the tread (from Kw to Kw), it is further noted that “axially exterior portion” requires no structure and the width of said portion may be delineated by any virtual line, such as in Figures 3 and 8B of applicant’s disclosure.

Regarding claim 11, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), may be identical or different in absolute value (i.e. may be symmetrical or asymmetrical) [Astaix, Paragraph 0047].

Regarding claim 12, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second layer and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 that have cords set at an angle of from 10° to 30° with respect to the circumferential direction of the tire [Astaix, Paragraph 0045-0047], overlapping with the claimed range of 22° to 35°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

120, 130 made of metal monofilaments having a diameter most preferably between 0.28 mm to 0.35 mm [Astaix, Paragraph 0051], closely following the claimed range of 0.30 mm to 0.37 mm. Overlapping and similar ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 14, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second layer and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 made up of steel monofilaments [Astaix, Paragraph 0051].

Regarding claim 15, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 made up of steel monofilaments with a density more preferably between 120 and 160 threads per dm [Astaix, Paragraph 0060], lying within the claimed range of from 120 to 180 threads per dm.

Regarding claim 16, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first reinforcer 110 (hoop reinforcement) made of heat-shrinkable textile [Astaix, Paragraph 0013].

Regarding claim 17, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first layer C1 (hooping layer) of a multilayer composite (crown reinforcement layer) radially on the outside of the second C2 and third layers C3 (working reinforcement).

120, 130 (working layers) with reinforcing elements made of carbon steel [Astaix, Paragraph 0084].

Regarding claim 19, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first layer of reinforcers 110 (hooping layer reinforcing elements) made of polyamides or polyesters (examples include PA-4,6, an aliphatic polyamide, and polyethylene terephthalate, a polyester) [Astaix, Paragraph 0080].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) in view of Saguchi (US 2005/076986) and in view of Imamiya et al. (US 5,332,017), hereinafter referred to as Imamiya.
Regarding claims 7 and 8, Astaix and Saguchi teach the invention of claim 1 above; however, neither teach positioning the bottom face of an axially exterior major groove radially outside of the crown reinforcement of a distance of more than 1.5 mm and less than 3.5 mm.
Imamiya teaches [Figures 1-2] a pneumatic tire, having a tread comprising grooves 15, 16 and a belt layer 14 (crown reinforcement), wherein an under-groove bottom gauge t (D1 in the instant claim), a radial distance from the crown reinforcement is set from 1.5 mm to 3.5 mm [Imamiya, Column 5, lines 33-34].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix and Saguchi with the teachings of Imamiya to configure the distance between the groove bottom and crown reinforcement layer to be between 1.5 and 3.5 mm. Doing so would allow for the distance to be small enough to be conducive to decreasing rubber quantity, improving weight saving while still protecting the reinforcing element so that water-resistant adhesiveness and corrosion resistance are enhanced [Imamiya, Column 5, Lines 12-33].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) in view of Saguchi (US 2005/0076986) and in view of Maehara (US 2016/0082779).
Regarding claim 9, Astaix and Saguchi teach the invention of claim 1 above; however, neither reference specifically recites supplying the tread with sipes with a width of less than 1 mm.
Maehara teaches [Figure 1] a pneumatic tire 1, comprising shoulder land portions 10 (axially exterior portions) supplied with shoulder sipes 14 having a width from 0.5 mm to 1.5 mm [Maehara, Paragraph 0062], overlapping with the claimed range of less than 1 mm. Overlapping ranges constitute a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix and Saguchi with the teachings of Maehara to have axially exterior land portions supplied with the sipes described above. Doing so would allow for improved wet performance of the tire by the wiping effect and edge effect [Maehara, Paragraph 0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749